Title: From John Adams to the President of Congress, No. 25, 24 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 24 March 1780. RC (PCC, No. 84, I, f. 353–356). LbC in John Thaxter’s hand (Adams Papers); notation by Thaxter: “Nos. 24 & 25 deliverd Mr. Izard 25th. March 1780.” printed:Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:570–572.
     In this letter, received by Congress on 31 July and read on 1 Aug., John Adams, using information in British newspapers, analyzed the events leading to Rodney’s victory over the Spanish and his relief of Gibraltar. He then described resolutions taken by an Assembly at Dublin on 22 Feb., which called on Irish legislators to deny the right of the British Parliament to legislate for Ireland. Adams believed that this and similar disputes were evidence of the British Empire’s decline.
    